Citation Nr: 1302315	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-42 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to May 5, 2009, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to May 5, 2009, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to September 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In June 2010, the Veteran notified the RO that his appeal of the February 2010 rating decision that granted service connection for bilateral hearing loss and tinnitus was limited to an appeal for earlier effective dates for the grant of service connection for these disabilities.  Therefore, the issues on appeal are as listed on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The first evidence in the record indicating an intent to apply for service connection for hearing loss was received on May 5, 2009, more than one year after his separation from active duty. 

2.  The first evidence in the record indicating an intent to apply for service connection for tinnitus was received on September 23, 2009, more than one year after his separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 5, 2009, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

2.  The criteria for an effective date prior to May 5, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in July 2009 and December 2009 VCAA letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified in-service and post-service records including the Veteran service treatment records and his treatment records from the Fresno VA Medical Center.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Analysis

In substance, the Veteran's earlier effective date claims boil down to a claim that he should be entitled to service connection for bilateral hearing loss and tinnitus since these problems started while he was on active duty and the RO conceded that they were caused by his exposure to noise serving on an aircraft carrier while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.151(a) (2012).  The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

With the above laws and regulations in mind, the record shows that the Veteran separated from military service in September 1961.  His original claim of entitlement to service connection for bilateral hearing loss was received by the RO on May 5, 2009, and his original claim of entitlement to service connection for tinnitus was received by the RO on September 23, 2009.  He was awarded service connection for bilateral hearing loss and tinnitus in a February 2010 rating decision effective from May 5, 2009.  Service connection was granted based on medical evidence linking the Veteran's hearing loss to service and noting the Veteran's tinnitus was secondary to his hearing loss.  

Absent earlier claims and a showing of entitlement, the claimed for earlier effective dates must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this regard, the record shows that the first time that the RO received any writing from the Veteran following his September 1961 separation from military service in which he voiced a desire to file a claim of service connection for an auditory disability was on May 5, 2009 - his claim of service connection for bilateral hearing loss.  See Jones, supra.

As to the claims by the Veteran and his representative that the effective date for his bilateral hearing loss and tinnitus should date back to his 1961 separation from active duty, the Board acknowledges that the claimant is competent and credible to report the fact that he had problems with hearing people talk and ringing in his ears in-service and since that time because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board also acknowledges that the RO conceded that the Veteran's current bilateral hearing loss and tinnitus were caused by his exposure to noise serving on an aircraft carrier while on active duty.

However, the records is devoid of any communication from the Veteran or his representative between the time of the claimant's first experiencing problems with symptoms that have since been diagnosed as bilateral hearing loss and tinnitus and first filing his claim with VA on May 5, 2009, indicating an intent or desire to file claim of entitlement to service connection for auditory disabilities such as bilateral hearing loss and tinnitus.  Id. 

As to any claim by the Veteran and his representative that the effective date for his bilateral hearing loss and tinnitus should date back to the first time treatment records document his complaints and treatment for these disabilities, the Board acknowledges that treatment records starting prior to May 5, 2009, do in fact document the appellant's complaints and treatment for auditory disabilities such as bilateral hearing loss and tinnitus.  See VA treatment records dated in February 2009 and March 2009.  However, there is no evidence in these medical records that the claimant was seeking service connection for bilateral hearing loss and/or tinnitus.  Brannon, supra.  Therefore, these medical records cannot serve as earlier claims of service connection for bilateral hearing loss and tinnitus.  KL, supra.  

Since his service connection claims for hearing loss and tinnitus were received more than one year after his separation from military service, the effective date of the awards may be no earlier than the date of receipt of the claims.  38 U.S.C.A. § 5110.  Accordingly, since there is no evidence that shows claims of service connection for bilateral hearing loss and tinnitus were filed prior to May 5, 2009, the claims for an earlier effective date are denied.

The Board also considered the doctrine of reasonable doubt.  However, as the evidence is against the claim, that doctrine is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus must be denied.


ORDER

An effective date prior to May 5, 2009, for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to May 5, 2009, for the grant of service connection for tinnitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


